DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 06/28/2022 is acknowledged.  The traversal is on the ground(s) that some of the species are linked together (for example species 1-3) by a special technical feature of providing a pneumatic structure whose pressure is controlled by adjusting a temperature of an adsorptive material.  This is not found persuasive because even if these species are linked by this technical feature, as seen in the rejection below, this technical feature does not make a contribution over the prior art and so is not considered a special technical feature. Furthermore, the application contains numerous different species that each have varying structural elements such that the structural elements contribute to differing technical features for each species that may or may not overlap. Hence, the restriction will not be withdrawn and the elected claims will be examined. 
Furthermore, claim 7 discloses a medium reservoir which is not disclosed in the elected species 1 and so will also be withdrawn as directed to a non-elected species. Similarly claim 16 discloses a plurality of pneumatic structures while the elected species 1 has only one pneumatic structure. Hence, claim 16 will also be withdrawn.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pressure detector” and “the controller” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smeltzer et al. (herein Smeltzer) (US 4,477,062).Regarding Claim 1:In the specification and Figures 1-3 Smeltzer discloses a method of adjusting a pressure of a medium (pressure of gas within chamber 18) to a desired pressure useable for performance of one or more selected functions (as explained in column 1, line 53 to column 2, line 14), the method comprising: providing a pneumatic structure (expandable chamber 18) in which the medium (gas) has a medium pressure that is a starting pressure (pressure within fluid chamber 18); providing an adsorptive material (48) operable within a range of temperatures that is proportionate with a range of medium pressures at which the pneumatic structure (18) is operable; and adjusting a temperature of the adsorptive material to effect a commensurate adjustment of the medium pressure to a target pressure useable for performing a selected function (as explained in column 1, line 53 to column 2, line 14, the temperature of the adsorbent is variably controlled to control the pressure of the gas entering the fluid chamber 18).Regarding Claim 2:In the specification and Figures 1-3 Smeltzer discloses the method, wherein the adjusting includes at least one of: conveying at least a portion of the medium between the pneumatic structure and the adsorptive material (as mentioned in column 2, lines 53-59: “The chamber 18 is operably connected to a canister 20 of the control device 12 through a gas line 22 and appropriate fittings 24, 26. As a result, the interior of the chamber 18 is in open communication with the interior of the canister 20. This is, any gas within either the chamber 18 or canister 20 is free to move between the chamber 18 and canister 20.” Note that the adsorptive material 48 is located within canister 20); heating the adsorptive material when the target pressure exceeds the starting pressure (see column 3, lines 48-51 and column 3, lines 26-37); and discontinuing the adjusting upon realizing the target pressure (as mentioned in column 4, lines 36-40, overpressurization or underpressurization may be prevented which indicates that pressure adjustment is stopped upon reaching a target pressure. Also described in patent claim 3).Regarding Claim 3:In the specification and Figures 1-3 Smeltzer discloses the method, wherein one or more conduits (gas line 22) perform the conveying.Regarding Claim 4:In the specification and Figures 1-3 Smeltzer discloses the method, further comprising selecting the target pressure useable for performing the selected function (a target pressure is achieved in order to ensure a specific separation between mounts 14 and 16 as explained in column 3, lines 48-64).Regarding Claim 5:In the specification and Figures 1-3 Smeltzer discloses the method, detecting the starting pressure; and comparing the starting pressure with the target pressure, wherein the adjusting of the temperature of the adsorptive material occurs when a comparison result of the comparing indicates non-equivalence (as explained in column 1, line 53 to column 2, line 14 (partially quoted): “The pressure control means operably connects the vessel to the fluid chamber, and constitutes means for providing a controlled variation of the pressure of the fluid in response to the controlled variation of the pressure within the vessel. Therefore, a controlled variation of the fluid pressure within the fluid chamber of the shock absorber is provided by a controlled variation of the temperature of the adsorbent.” In order to provide controlled variation of pressure, the target pressure and the starting pressure must be known in order to provide controlled variation of the temperature of the adsorbent to vary the pressure at a specific rate to a specified target value. This would also require pressure comparison in order to achieve the target pressure. These steps are further elaborated in claim 3).Regarding Claim 6:In the specification and Figures 1-3 Smeltzer discloses the method, further comprising providing a gas-tight housing (canister 20) in which the adsorptive material is disposed, the housing being in fluid communication with the pneumatic structure (via gas line 22).Regarding Claim 8:In the specification and Figures 1-3 Smeltzer discloses the method, further comprising generating a quantity of the medium used to attain the target pressure (as stated in column 3, lines 16- 37) canister 20 comprises a charge of adsorbate which is a carbon dioxide gas and thereby generates a quantity of the medium to attain a target pressure.Regarding Claim 9:In the specification and Figures 1-3 Smeltzer discloses the method, wherein the adsorptive material includes activated carbon (as mentioned in column 3, lines 3-6: “the adsorbent 48 is composed of carbon granules prepared from an original material such as coconut shells.” This is a known form of activated carbon).Regarding Claim 10:In the specification and Figures 1-3 Smeltzer discloses the method, wherein the adjusting is performed repeatedly (the pressure adjustment is dynamically adjusted indicating that it has to be performed repeatedly. Dynamic adjustment is described in column 3, lines 62-64).Regarding Claim 11:In the specification and Figures 1-3 Smeltzer discloses a system for adjusting a pressure of a medium (pressure of gas within chamber 18) to a desired pressure useable for performance of one or more selected functions (as explained in column 1, line 53 to column 2, line 14), the system comprising: an adsorptive material (48) that is positioned in fluid communication (via 22) with a pneumatic structure (expandable chamber 18) in which the medium (gas) is at a medium pressure that is a starting pressure, the adsorptive material being operable within a range of temperatures that is proportionate with a range of medium pressures at which the pneumatic structure is operable; and at least one regulator (heating element 54) that adjusts a temperature of the adsorptive material to effect a commensurate adjustment of the medium pressure to a target pressure useable for performing a selected function (as explained in column 1, line 53 to column 2, line 14, the temperature of the adsorbent is variably controlled to control the pressure of the gas entering the fluid chamber 18. Furthermore, as explained in column 3, lines 38-51, the heating element 54 heats the adsorptive material to generate an increase in pressure that is communicated to the pneumatic structure 18).Regarding Claim 12:In the specification and Figures 1-3 Smeltzer discloses the system, further comprising providing a gas-tight housing (canister 20) in which the adsorptive material is disposed, the housing being in fluid communication with the pneumatic structure (via gas line 22).Regarding Claim 13:In the specification and Figures 1-3 Smeltzer discloses the system, wherein the at least one regulator includes at least one heater (heating element 54) for heating the adsorptive material when the target pressure exceeds the starting pressure (as explained in column 3, lines 38-51, the heating element 54 heats the adsorptive material to generate an increase in pressure that is communicated to the pneumatic structure 18).Regarding Claim 14:In the specification and Figures 1-3 Smeltzer discloses the system, further comprising at least one of: a pressure detector (sensors that detect overpressurization or underpressurization may be used with a controller 60 as mentioned in column 4, lines 36-41), that detects the starting pressure and generates one or more signals indicative thereof (the sensors would necessarily be required to detect the pressure in order for the controller to gauge overpressurization or underpressurization); and a controller that receives the one or more signals generated by the pressure detector, compares the starting pressure detected by the pressure detector with the target pressure, and, when a comparison result indicates non-equivalence, sends one or more commensurate control signals to the at least one regulator to adjust the temperature of the adsorptive material (as explained in column 1, line 53 to column 2, line 14 (partially quoted): “The pressure control means operably connects the vessel to the fluid chamber, and constitutes means for providing a controlled variation of the pressure of the fluid in response to the controlled variation of the pressure within the vessel. Therefore, a controlled variation of the fluid pressure within the fluid chamber of the shock absorber is provided by a controlled variation of the temperature of the adsorbent.” In order to provide controlled variation of pressure, the target pressure and the starting pressure must be known in order to provide controlled variation of the temperature of the adsorbent to vary the pressure at a specific rate to a specified target value. This would also require pressure comparison in order to achieve the target pressure. These steps are further elaborated in claim 3).Regarding Claim 15:In the specification and Figures 1-3 Smeltzer discloses the system, wherein the system is incorporated in a vehicle (as shown in Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smeltzer et al. (herein Smeltzer) (US 4,477,062) in view of Ruprecht et al. (herein Ruprecht) (US 2007/0274845) and as evidenced by Coakley et al. (herein Coakley) (WO 2012/052776)Regarding Claims 17 and 19:Smeltzer substantially discloses all the claimed limitations but is silent regarding the pneumatic structure being a tire of a vehicle. However, in paragraph [0002] Ruprecht discloses using a pressure swing adsorption system for tire inflation. Furthermore, in Figure 9, Coakley discloses an adsorptive material (270) that is used in a tire to change the spring rate of the wheel (see page 12, last paragraph). This indicates that a pressure swing adsorption system may be used in a tire. It is noted that Smeltzer discloses an adsorption system for controlling the pressure of a shock absorber.Hence, based on Ruprecht’s teachings and the evidence provided by Coakley, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized Smeltzer’s adsorption system to inflate a tire (as taught by Ruprecht and evidenced by Coakley), for instance by coupling Smeltzer’s control device (12) comprising the adsorptive material (48) to a tire of a vehicle in order to have a variably controlled pressure suitable for tire inflation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Galbraith (US 2010/0043633)  discloses temperature swing adsorption systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746